Citation Nr: 1438413	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to May 1946.  He died in September 1980.  The appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from an adverse decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in May 2010.

In March 2013, the appellant testified before the undersigned Veterans Law Judge at a video hearing.  A transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in September 1980, nearly 30 years prior to the February 2009 enactment of the legislation providing for the FVEC Fund.

2.  The appellant is the Veteran's surviving spouse.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. §§ 101 , 501(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.203 (2013); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).

II.  Merits of the Appeal

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section. The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In this case, the appellant believes that based on her husband's military service, she is entitled to the one-time FVEC Fund payment.  See March 2011 Statement in Support of Claim.  However, for the appellant to be eligible, her husband would have had to file a claim for payment within one year of the February 2009 creation of the FVEC Fund and then passed away prior to receiving the payment.  Here, the appellant's husband died in 1980, nearly 30 years prior to establishment of the FVEC Fund.  Thus, the appellant is ineligible for a one-time payment as a matter of law.
As explained, Section 1002(c)(2) makes clear that a payment to a surviving spouse is only applicable as an accrued benefit should a qualifying veteran make a claim and pass away prior to the payment from the FVEC Fund.  As the Veteran died in 1980, he could not possibly have made a claim in 2009 or 2010 during the applicable application period, and, therefore, the appellant has no legal basis to claim entitlement under the Act to an accrued benefit in this case.

This is a case where the law is entirely dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law.


ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


